Citation Nr: 0403328	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  96-47 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain and sprain with discogenic lumbar 
spondylosis prior to September 13, 2000.

4.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbar strain and sprain with discogenic lumbar 
spondylosis since September 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1970.  He also had active duty for training with the National 
Guard from August 7, 1971 to August 22, 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board remanded the case to the RO in October 
1997 for additional development.  That development has been 
accomplished, and the case is once again before the Board for 
review.  

The Board's remand also requested that the veteran clarify 
whether he had had a hearing, and if not, whether he wanted 
to be scheduled for a hearing.  The veteran responded that he 
had not had a hearing and wanted to be scheduled for a 
hearing before a Veterans Law Judge.  Thereafter, the veteran 
was scheduled for a hearing before a Veterans Law Judge at 
the Newark RO in March 2001.  In a January 2001 letter, 
however, his representative indicated that the veteran wanted 
his hearing to be held at the Wilmington RO.  The veteran 
later indicated that he wished to cancel his hearing request. 

The issue of entitlement to an evaluation in excess of 40 
percent for a chronic lumbar strain and sprain with 
discogenic lumbar spondylosis since September 13, 2000 will 
be discussed in the remand portion of this decision.  This 
issue is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify you (the veteran) if 
further action is required on your part.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of these claims.

2.  The veteran's left knee is manifested by arthritic 
changes, severe instability, and limitation of motion from 25 
degrees of extension to 35 degrees of flexion.  

3.  For the period prior to September 13, 2000, the veteran's 
chronic lumbar strain and sprain with discogenic lumbar 
spondylosis was manifested by subjective complaints of low 
back pain; moderate spasms of the paraspinal muscles; 
moderate limitation of motion; radiographic evidence of 
degenerative changes of the lumbar spine, with focal 
narrowing of L2-3 and mild bulging; and no significant 
neurological findings.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.71, Diagnostic 
Code 5257 (2003).

2.  The criteria for a 40 percent evaluation for traumatic 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbar strain and sprain with discogenic lumbar 
spondylosis prior to September 13, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 


§§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected left knee disability involving instability 
and limitation of motion due to arthritis, as well as his 
service-connected chronic lumbar strain and sprain with 
discogenic lumbar spondylosis for the period prior to 
September 13, 2000.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  Pursuant to the Board's October 
1997 remand, the veteran was afforded three VA orthopedic 
examinations to determine the nature and severity of his left 
knee disability.  The Board notes that these reports contain 
sufficient findings to evaluate this disability, including 
testing for stability and range of motion.  The veteran's low 
back disability was also examined by VA prior to September 
13, 2000.  In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA and private medical records 
identified by the veteran.  The Board thus finds that all 
reasonable efforts to secure and develop the evidence that 
are necessary for an equitable disposition of the issues on 
appeal have been made by the agency of original jurisdiction.

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claims.  The Board observes 
that the discussions in the rating decisions of March 1996, 
December 1998, February 1999, September 1999, December 1999, 
and December 2002; the statements of the case issued in 
October 1996, December 1998, and September 1999; the 
supplemental statements of the case issued in December 1999, 
February 2001, and December 2002; as well as various letters 
by the RO, including letters dated June 1998 and October 
2001, have informed the veteran of the information and 
evidence necessary prove his claims.  The Board finds that 
the veteran has been notified of the evidence, if any, he was 
expected to obtain and which evidence, if any, VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must also request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The Board finds that this 
requirement was met in that the October 2001 VCAA notice 
specifically asked the veteran to send information describing 
the additional evidence he wished to have considered.  In 
Pelegrini,  the Court also held that a VCAA notice must be 
provided to a claimant before the initial agency of original 
jurisdiction decision on a service connection claim.  Here, 
although the issues are not service connection, VCAA notice 
was provided after the initial adjudications as the VCAA was 
not yet law at the time of those decisions.  The Board finds 
that the veteran has not been prejudiced thereby as he has 
been fully informed of the provisions thereof as relevant to 
his claims and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO has not imposed any greater hurdle 
to the assignment of higher evaluations due to the prior 
denials.

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Left Knee Disability

The record shows that the veteran injured his left knee in 
service after being struck by a Howitzer.  The diagnosis was 
osteochondritis of the left knee secondary to fracture of the 
femoral condyle.  After his separation from active duty, an 
August 1973 rating decision granted service connection and 
assigned a 20 percent evaluation for residuals of a left knee 
injury.

In November 1995, the veteran filed a claim for increased 
compensation benefits.  The veteran stated that he suffered 
from reoccurring attacks of pain and swelling in his left 
knee which severely limited his ability to walk and reach his 
true employment potential.  

In December 1999, the RO granted an increased evaluation to 
30 percent for the veteran's residuals of a left knee injury, 
effective November 1995.  The RO also granted service 
connection for arthritis of the left knee, effective November 
1995, but assigned a noncompensable (zero percent) 
evaluation.  The authority for this decision came from an 
opinion of the General Counsel of the VA in which it was 
determined that separate ratings may be assigned under 
Diagnostic Code (DC) 5257 for instability and DC 5003 for 
arthritis.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In 
December 2002, the RO granted an increased rating to 10 
percent for the veteran's arthritis, effective November 1995.  

A.  Factual Background

In connection with his claim, the veteran underwent a VA 
orthopedic examination in March 1996.  At that time, it was 
noted that an arthroscopy was performed in 1994 because of 
increasing symptoms.  He reported that his symptoms initially 
improved following surgery but had recently increased.  
Symptoms included swelling, locking and buckling of the knee 
joint, and daily pain in the posterior medial aspect of the 
left knee.  A physical examination revealed that the left 
knee demonstrated 7 degrees of extension and 140 degrees of 
flexion.  The veteran walked with a mild left limp and was 
able to walk on his heels and toes.  There was no instability 
and +1 medial laxity.  No swelling, erythema or effusion of 
the joint were present.  The diagnoses included status post 
arthroscopy of the left knee with arthrofibrosis, and post-
traumatic degenerative joint disease with probable joint 
mouse at this time.

The Board remanded the case in October 1997 and instructed 
the RO to schedule the veteran for an orthopedic examination 
to determine the nature and severity of his left knee 
disability, with consideration of pain, weakness, 
fatigability, and incoordination.  As a result, the veteran 
was afforded three VA examinations, all of which complied 
with the Board's remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).

At a VA orthopedic examination in November 1999, the veteran 
reported that his left knee disability had worsened over the 
past two months and that he was unable to bend or straighten 
his left knee normally.  He said he was employed as a 
telemarketer.  Objectively, the veteran walked with a cane 
and had an antalgic gait while favoring his left lower 
extremity.  Range-of-motion testing showed 15 degrees of 
extension and 85 degrees of flexion.  Ligament stress testing 
could not be performed because the veteran was guarding his 
left knee; however, the examiner indicated that the ligaments 
seemed to be intact.  No warmth or discoloration were 
observed.  There was also no joint effusion.  X-rays revealed 
a defect in the medial femoral condyle from the old 
osteochondritis dissecans, spurring of the patella, and minor 
narrowing of the medial joint space; also, no loose bodies 
were observed.  The diagnostic impressions were 
osteochondritis dissecans of the left knee, status post 
removal of loose bodies on two occasions; and osteoarthritis 
of the left knee with restricted motion and pain.  The 
examiner noted that the veteran's left knee disability would 
cause significant functional impairment with walking, 
climbing stairs, squatting, kneeling, and prolonged standing.  
The examiner also determined that pain would cause weakness 
and fatigability of the joint but not incoordination.  The 
examiner indicated that there would be additional disability 
during flare-ups but was unable to estimate additional loss 
of motion that might occur during such flare-ups.  

The veteran was afforded an additional VA orthopedic 
examination in September 2000.  During the interview, the 
veteran reported that he was able to continue working as a 
telemarketer because he could sit all day.  He said he wore a 
brace on his left knee and used a cane to walk.  He reported 
swelling and numbness of the left knee following his most 
recent surgery in which pieces of cartilage were removed.  A 
physical examination of the left knee revealed 30 degrees of 
extension and 80 degrees of flexion while in the recumbent 
position.  In the standing position, however, he had 10 
degrees of extension and 100 degrees of flexion.  The 
ligaments were intact, with no warmth or erythema.  The 
diagnoses included degenerative joint disease of the medial 
and patellofemoral compartments of the left knee.  The 
examiner also noted that there was a nonorganic component to 
the physical findings (significant giving-away type of 
weakness in the lower extremities).  The examiner added that 
the giving-away type of weakness could not be explained by 
the knee or back conditions other than the pain-related 
weakness of the left knee flexors and extensors. 

The veteran underwent another VA orthopedic examination in 
December 2002, at which time he reported daily pain, weakness 
and instability of the left knee joint.  The veteran rated 
his pain from 6 to 10 on a pain scale from zero to 10.  He 
also reported a significant decrease in range of motion since 
his last examination.  Upon physical examination, the veteran 
was only able to move his left knee from 25 degrees of 
extension to 35 degrees of flexion.  Ligament stress testing 
suggested intact collateral ligaments, although testing could 
not be accomplished because of guarding.  X-rays revealed an 
irregularity of the medial femoral condyle, which was present 
on previous films to the same degree.  It was not possible to 
assess the joint spaces on these films due to the position of 
the knee; however, no loose bodies, bone spurs or other bony 
abnormalities were visible.  The diagnostic impression 
included status post surgery for osteochondritis dissecans of 
the left knee with continued complaints of pain; an 
exaggerated pain response; and nonorganic muscle weakness in 
the lower extremities.  The examiner commented that 
additional stress to the knee would result in increased pain, 
fatigability and weakness, although it was not possible to 
quantitate these factors.  Incoordination was not a feature 
of this disability.  Functional loss of motion of the left 
knee would be possible, although there was not much more to 
lose. 

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's residuals of a left knee injury are currently 
evaluated as 30 percent disabling under DC 5257.  Under this 
code provision, a slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.       § 
4.71a, DC 5257.  Since the veteran is receiving the maximum 
evaluation provided under DC 5257, an increased evaluation 
for residuals of a left knee injury causing instability is 
not warranted.  

However, the Board finds that an increased evaluation is 
warranted for the veteran's traumatic arthritis of the left 
knee under applicable rating criteria.  The veteran's 
arthritis of the left knee is presently rated as 10 percent 
disabling pursuant to DC 5010.  This Diagnostic Code provides 
that traumatic arthritis, substantiated by X-ray findings, is 
to be evaluated under DC 5003 for degenerative arthritis, 
which in turn provides that such disability will be rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's disability due to traumatic 
arthritis of the left knee meets the criteria for a 40 
percent evaluation.  The veteran was able to extend his left 
leg to only 30 degrees when examined in September 2000 and to 
only 25 degrees when examined in December 2002.  These 
findings clearly meet the criteria for a 40 percent 
evaluation under DC 5261.  For the reasons discussed below, 
however, an evaluation higher than 40 percent is precluded by 
law.

In light of this decision, a combined 60 percent disability 
evaluation has been assigned for the veteran's left knee 
disability due to instability (30 percent) and arthritis (40 
percent).  See 38 C.F.R. § 4.25.  The Board notes that the 
rating for the veteran's left knee disability is ultimately 
limited by the "Amputation Rule" which essentially provides 
that the combined ratings for disabilities of an extremity 
shall not exceed the rating for amputation at the elective 
level.  38 C.F.R. § 4.68.  In this case, the "Amputation 
Rule" precludes a rating in excess of 60 percent for 
pathology involving one knee.  38 C.F.R. §4.71a, DC 5162 (the 
rating for amputation at the middle or lower third of the 
thigh).  

In conclusion, a 40 percent evaluation for the veteran's 
traumatic arthritis of the left knee is granted under DC 
5261.  Since the combined disability evaluation for the 
veteran's left knee disability involving instability and 
arthritis is now 60 percent, the highest available rating for 
one knee, a higher evaluation for instability and arthritis 
is precluded by law.  

III.  Low Back Disability

In February 1999, the RO granted service connection for 
chronic lumbar strain and sprain with discogenic lumbar 
spondylosis as secondary to his service-connected left knee 
disability.  The RO assigned a 10 percent evaluation, 
effective November 1995.  This appeal ensued after the 
veteran filed a notice of disagreement with the 


10 percent evaluation.  Therefore, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119, 125-127 (1999).  

In September 1999, the RO granted an increased evaluation to 
20 percent, effective November 1995.  In December 2002, the 
RO granted another increased evaluation to 40 percent, 
effective September 13, 2000.  Since the effective date of 
the 40 percent evaluation did not go back to November 1995, 
two issues must be adjudicated: (1) Entitlement to an 
evaluation in excess of 20 percent for chronic lumbar strain 
and sprain with discogenic lumbar spondylosis prior to 
September 13, 2000; and (2) Entitlement to an evaluation in 
excess of 40 percent for chronic lumbar strain and sprain 
with discogenic lumbar spondylosis since September 13, 2000.

As noted in the introduction, the issue of entitlement to an 
evaluation in excess of 40 percent for chronic lumbar strain 
and sprain with discogenic lumbar spondylosis since September 
13, 2000 will be discussed in the remand portion of this 
decision.  Therefore, the only evidence for consideration is 
that evidence dated prior to September 13, 2000.  

A.  Factual Background

In an April 1998 letter, L.L, D.C., stated that he had been 
treating the veteran for lumbar strain/sprain since May 1995.  
The chiropractor indicated that X-rays revealed degeneration 
of L-1 through L-3, with decreased disc heights and some bone 
spurs.  The chiropractor then attributed these findings to 
the veteran's service-connected left knee disability. 

In connection with his claim for service connection, the 
veteran underwent a VA orthopedic examination in July 1998.  
At that time, the veteran reported daily low back pain.  
Range-of-motion testing revealed flexion to 45 degrees, 
extension to 5 degrees, and bilateral lateral bending to 5 
degrees, all of which caused low back pain.  Tenderness was 
present at the mid-lumbar spine.  The pain was nonradiating 


and located over the paravertebral muscles in the spinous 
process and occurred with palpation and range of motion.  The 
examiner noted that the veteran's symptoms resulted in 
fatigability, lack of endurance and weakness.  The diagnosis 
was chronic lumbar strain and sprain with discogenic lumbar 
spondylosis.  

Magnetic resonance imaging (MRI) of the lumbar spine 
performed in July 1998 revealed degenerative changes of the 
lumbar spine and lower thoracic spine, with focal narrowing 
of L2-3, fatty marrow changes, and mild bulging.  There was 
no evidence of disc herniation or impingement upon passing 
nerve roots. 

In a VA Form 9, dated January 1999, the veteran took 
exception with the RO's characterization of his low back 
disability as "mild", insisting that it was most 
appropriately characterized as "severe".  According to the 
veteran, a severe low back disability was clearly shown by 
the August 1998 MRI report. 

The veteran's back was examined again by VA in June 1999, at 
which time he reported that he would miss work approximately 
twice a year for two to three days at a time because he would 
be bedridden due to low back pain.  He said he used a brace 
on his lower back and saw a chiropractor on a regular basis.  
A physical examination revealed moderate spasms of the 
paraspinal muscles of the lumbar spine.  Range-of-motion 
testing revealed 40 degrees of flexion and 10 degrees of 
extension, bilateral rotation, and bilateral flexion.  The 
diagnostic impression was chronic low back pain syndrome with 
discogenic disease with paraspinal muscles tenderness and 
spasm.  The examiner also noted that the veteran had a 
moderate degree of easy fatigability and decreased endurance, 
but no evidence of instability or incoordination.  It was 
further noted that he was prone to exacerbations of low back 
pain, but that it was not possible to quantify the additional 
loss of motion during flare-ups. 

The veteran was next examined by VA on September 13, 2000.  
However, since the issue on appeal concerns the rating 
assigned for the period prior to September 13, 2000, that 
examination report is not relevant to this decision.



B.  Analysis

For the period at issue, the veteran's low back disability 
has been evaluated as 20 percent disabling under DC 5295.  
Under this provision, a 20 percent evaluation is warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion.  A 40 percent 
evaluation, the highest available under this code, is granted 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295. 

Applying these criteria to the facts of this case, the Board 
finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected low 
back disability approximates the criteria for a 20 percent 
evaluation.  The clinical evidence reveals that the veteran's 
low back disability is manifested primarily by moderate 
spasms of the paraspinal muscles, moderate limitation of 
motion with pain, and radiographic evidence of degenerative 
changes of the lumbar spine, with focal narrowing of L2-3 and 
mild bulging.  Nevertheless, no evidence shows that the 
veteran's low back disability constitutes a severe 
lumbosacral strain as defined under DC 5295.  For instance, 
none of the clinical evidence shows that this disability is 
manifested by listing of the whole spine to the opposite side 
or marked limitation of forward bending while standing.  
Range of motion testing showed that the veteran was able to 
flex forward to 40 and 45 degrees when examined in July 1998 
and June 1999.  Marked limitation of forward motion, 
therefore, has not been shown.  Also, neither examination 
report made any mention of a positive Goldthwaite's sign or 
abnormal mobility on forced motion.  In fact, both 
examination reports showed no more than moderate limitation 
of motion of the lumbar spine.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's chronic lumbar strain 
and sprain with discogenic lumbar spondylosis for the period 
prior to September 13, 2000.

The Board also finds that no other diagnostic code affords 
the veteran a higher rating at any time during the period at 
issue.  The Board has considered the possible application of 
DC 5293, which provides a 40 percent rating for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief, while a 60 percent rating is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.   
38 C.F.R. § 4.71a, DC 5293 (2003).  

Although changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome under DC 5293, these 
changes were effective September 23, 2002, subsequent to the 
period here at issue.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  The effective date rule established by 38 U.S.C.A. § 
5110(g) prohibits the application of any liberalizing rule to 
a claim prior to the effective date of such law or 
regulation.  Accordingly, the Board has not applied any 
change to the rating criteria which became effective 
subsequent to the time period here at issue, ending September 
12, 2000.

Under the pertinent criteria, intervertebral disc syndrome is 
assigned a 60 percent evaluation when pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is assigned to severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 20 
percent evaluation is provided for moderate intervertebral 
disc syndrome, recurring attacks.  38 C.F.R. § 4.71a DC 5293 
(2002).

In this case, an evaluation in excess of 20 percent is not 
warranted under the appropriate criteria listed in DC 5293.  
The July 1998 examination report noted that the veteran's low 
back pain was nonradiating.  This is consistent with the July 
1998 MRI report, which showed only mild disc bulging.  
Moreover, the June 1999 examination report revealed no 
significant neurological findings.  Under these 
circumstances, a higher evaluation for intervertebral disc 
syndrome is not warranted under the former criteria of DC 
5293.   

The Board further notes that the record simply does not 
contain evidence of any ankylosis (DC 5289) or more than 
moderate limitation of motion of the lumbar spine (DC 5292).  
As noted above, range of motion testing showed forward 
flexion to 40 and 45 degrees, extension to 5 and 10 degrees, 
and lateral bending to 5 and 10 degrees.  These findings are 
consistent with no more than moderate limitation of motion 
and do not support a higher rating on the basis of severe 
limitation of motion under DC 5292.  In short, the Board 
finds there is no basis for assigning an evaluation in excess 
of 20 percent for the veteran's chronic lumbar strain and 
sprain with discogenic lumbar spondylosis under any other 
potentially applicable diagnostic code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The regulation at 
38 C.F.R. § 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  The regulation at 
38 C.F.R. § 4.45 states that, in order to determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

The Board finds that an evaluation in excess of 20 percent is 
not warranted on the basis of functional loss due to pain or 
weakness.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board 
recognizes that the veteran suffers from pain on motion of 
the lumbar spine, but it is not of such severity to require a 
rating higher than 20 percent.  The July 1998 VA examination 
report noted that the veteran experienced pain during range-
of-motion testing with each movement, and that his symptoms 
resulted in fatigability, lack of endurance and weakness.  
However, no significant functional loss due to pain was shown 
to warrant an evaluation higher than 20 percent.  The June 
1999 examination report also revealed only a moderate degree 
of fatigability and decreased endurance, and no evidence of 
instability and incoordination.  Thus, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 have been considered, but do 
not warrant an evaluation in excess of 20 percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's chronic lumbar strain and sprain with 
discogenic lumbar spondylosis prior to September 13, 2000.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000).  Hence, the appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The evidence does not reflect that the veteran's disabilities 
involving his left knee and lumbar spine have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned ratings), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran is currently employed as a telemarketer, and told 
a VA examiner in December 2002 that he had missed only a 
couple of days of work during the prior six month period 
because of his left knee and back disabilities.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 30 percent for residuals of a left 
knee injury is denied. 

A 40 percent evaluation for traumatic arthritis of the left 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 20 percent for chronic lumbar 
strain and sprain with discogenic lumbar spondylosis prior to 
September 13, 2000 is denied.


REMAND

The Board finds that additional development is required 
before it can adjudicate the veteran's claim involving an 
increased evaluation for his service-connected chronic lumbar 
strain and sprain with discogenic lumbar spondylosis for the 
period since September 13, 2000.

In a letter dated September 25, 2003, the Board notified the 
veteran that there had been a change in the law, effective 
September 23, 2002, regarding his appeal for an increased 
rating for chronic lumbar strain and sprain with discogenic 
lumbar spondylosis.  However, effective September 26, 2003, 
substantive changes were again made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now to 
be evaluated separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 in 
connection with his claim for an increased evaluation for his 
low back disability.  Moreover, his VA examinations do not 
sufficiently address the symptomatology contemplated by the 
new provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination and adjudication of the 
veteran's claim under the new diagnostic criteria, is 
warranted.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided with 
VA examination to address the current 
severity and symptoms of his service-
connected chronic lumbar strain and 
sprain with discogenic lumbar 
spondylosis.  The examiner should be 
provided with the veteran's claims file 
and must review pertinent documents 
therein in conjunction with the 
examination.  The examiner should obtain 
any radiological studies of the spine 
deemed necessary.  The examination should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

2.  The examination report should be 
reviewed to ensure that it is in 
compliance with this remand.  If 
deficient in any manner, corrective 
procedures should be implemented.  

3.  When the development requested has 
been completed, the case should be 
readjudicated in accordance with all 
governing legal criteria, including  the 
VCAA.  In doing so, it should be ensured 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
division of responsibilities between VA 
and the veteran in obtaining evidence in 
support of his claim and requesting that 
he provide any evidence in his possession 
that pertains to the claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to accord the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



